Citation Nr: 1336528	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  13-05 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right tibial stress changes.

2.  Entitlement to an initial compensable disability rating for status post left distal tibial stress fracture and left tibial stress changes.

3.  Entitlement to assignment of a 10 percent evaluation for multiple nonservice-connected disabilities under 38 C.F.R. § 3.324.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2005 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that in relevant part denied the above claims.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and Veterans Benefits Management System ("VBMS") to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's service connected right tibial stress changes have not been productive of at least slight impairment throughout the period on appeal.

2.  The Veteran's service connected status post left distal tibial stress fracture and left tibial stress changes have not been productive of at least slight impairment throughout the period on appeal.

3.  The service-connected, noncompensable disabilities do not interfere with normal employability throughout the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for right tibial stress changes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71(a), Diagnostic Code 5262 (2013). 

2.  The criteria for an initial compensable evaluation for status post left distal tibial stress fracture and left tibial stress changes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71(a), Diagnostic Code 5262 (2013). 

3.  The criteria for assignment of a 10 percent evaluation for multiple noncompensable service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.324 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for right and left tibial disabilities.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.324, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeals arise from granted claims of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, an April 2011 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  No private medical records were identified by the Veteran.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in June 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The June 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating

The Veteran contends that he is entitled to a compensable rating for his left and right tibial stress changes.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's tibial impairment, also claimed as shin splints, of each leg has been rated as noncompensably disabling.

The Veteran has been rated under Diagnostic Code (DC) 5260, which rates limitation of flexion.  See 38 C.F.R. § 4.71(a).  The criteria for ratings on limitation of motion of the knee are in two groups, limitation of flexion and limitation of extension.  Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  See 38 C.F.R. § 4.71(a), DC 5261.  Disability of the ankle manifested by limited motion, a 10 percent rating is warranted for "moderate" limitation of motion, and a 20 percent rating is warranted for "marked" limitation of motion. 38 C.F.R. § 4.71(a), Diagnostic Code 5271.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2013). 

The Veteran's service treatment records (STR) show the Veteran was treated for complaints of bilateral shin pain while running on pavement.  He was diagnosed with a left distal tibial stress fracture and bilateral tibial stress changes.  

In a June 2011 VA examination, the Veteran reported that he had some stiffness and minimal discomfort occasionally on the anterior lower extremities bilaterally.  The Veteran had no loss of muscle function or affected joint function.  There was no deformity, angulation, false motion, shortening, or intraarticular involvement of the knees or ankles.  No tenderness, edema, or painful motion was found.  Further, there was no bone, joint, or nerve damage, and no change in muscle strength.  The Veteran had full range of motion of bilateral ankles and knees.  There was no change in range of motion with repetition.  The Veteran was able to walk normally without a limp or assistive device.  The examiner noted no malunion, nonunion or loose motion.

The Veteran reported to the examiner that his current disability was related to heavy running and physical exertion during his military tenure.  He further stated that the he had not continued those activities post discharge, as he was enrolled in school and no longer engaging in strenuous physical activity.  The examiner concluded there currently were no residuals related to the Veteran's left tibial stress fracture and bilateral tibial stress changes that occurred during his military tenure.

In September 2011, the Veteran stated he still experienced pain and tension in his ankles and the "bone beside it" as a result of the stress fracture he incurred in service.

In his February 2013 statement, the Veteran stated he was experiencing pain and discomfort "at and above" the ankles.  He reported he was no longer able to run because he "[knew] what the outcome [would] be."

The Board finds that the criteria for a compensable rating have at no time been satisfied under either DC 5260 or 5261.  The Veteran has full range of motion in both his knees and ankles, and no painful motion on repetitive testing.  The Veteran stated that he had occasional pain in his ankles and the area above them, and that he was no longer able to run.  However, the manifestations of pain were not objectively demonstrated on examination.  The Veteran's tibial stress changes, therefore, are not productive of a slight disability warranting a higher evaluation upon that basis.  The Board therefore concludes that compensable ratings are not warranted under either DC 5260 or 5261, even with consideration of pain and loss of function due to pain.  Furthermore, given the Veteran's full range of motion of the ankle, the Board finds that the compensable requirements under DC 5271 for the ankle are not met for the shin splint disabilities.

Likewise, the Board finds that the other Diagnostic Codes relating to the ankle are inapplicable to the Veteran's present disability.  DC 5270 deals with ankylosis of the ankle; DC 5272 concerns ankylosis of the subastragalar or tarsal joint; DC 5273 addresses malunion of the Os calcis or astragalus; DC 5274 concerns astragalectomy.  None of the above listed are presently applicable, as the Veteran has full range of motion in the knees and ankles, and has no malunion, nonunion, or loose motion of the any bone of the foot, nor has he suffered a disability regarding any other joint or bone of the foot.

Diagnostic Code 5262 rates impairment of the tibia and fibula.  See 38 C.F.R. 
§ 4.71a (2013).  These ratings are provided for nonunion and malunion.  Id.  A minimum compensable rating is provided when there is malunion resulting in slight knee or ankle disability.  Id.  The Veteran has no fracture of the right tibia or fibula.  Though the Veteran did have a stress fracture in his left distal tibia, the June 2011 VA examination indicates no malunion or nonunion of the left tibia.  The Board therefore concludes that a rating under DC 5262 is not warranted. 

As noted by the Court in DeLuca, there are situations in which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to evaluate the existence of any functional loss due to pain, or any weakened movement, excess fatigability, incoordination, or pain on movement of the veteran's joints when the rating code under which the veteran is rated does not contemplate these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, there is no indication of any pain on motion of the ankles or knees on repetition of motion.  Though the Veteran stated in February 2013 that he no longer runs because he "know[s] what the outcome will be," however, he stated in the June 2011 VA examination that he no longer engages in running or strenuous physical activity post-service because he is enrolled as a student.  During the July 2011 examination, the Veteran was able to walk normally without a limp or assistive device.  Further, the examiner noted there was no change in muscle strength.  Therefore, functional impairment is not present.  Further, the factors enumerated under 38 C.F.R. § 4.45, such as weakened movement, excess fatigability, or incoordination are not present.  Thus, 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a basis for a higher rating when considering DeLuca factors. 

When a Veteran is assigned multiple noncompensable ratings for service-connected disabilities that clearly interfere with normal employability, a single 10 percent evaluation may be assigned.  This rating is not combinable with any other evaluation.  38 C.F.R. § 3.324.  

Here, the Veteran's service-connected tibial stress changes are not assigned a compensable disability rating, nor is the Veteran is receipt of any other compensable disability rating.  However, though the Veteran is unemployed, he stated in the June 2011 VA examination that he is enrolled in school as a student, and did not state the tibial impairment had any impact on his schooling .  Further, the Veteran has never provided a description of how his tibial impairment interfered with his employability.  Accordingly, the Board finds the Veteran is not entitled to a single 10 percent evaluation under 38 C.F.R. § 3.324.

The Board concludes that the zero percent rating for the left and right tibial stress changes is appropriate under DC 5262.  The Board concludes that the Veteran is not entitled to a compensable rating under the schedular rating criteria.

Where entitlement to service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's left and right tibial disability is adequate.  The Veteran reported discomfort and stiffness in his tibias due to shin splints and a stress fracture during service.  The schedular rating takes into account disabilities associated with fractures in the tibias, as well as disabilities affecting the knees and ankles.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is enrolled as a student; however there is no mention of inability to secure or maintain gainful employment by the Veteran or in the VA examination reports.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable disability rating for right tibial stress changes is denied.

Entitlement to an initial compensable disability rating for status post left distal tibial stress fracture and left tibial stress changes is denied.

Entitlement to assignment of a 10 percent evaluation for multiple nonservice-connected disabilities under 38 C.F.R. § 3.324 is denied.




____________________________________________
K. OSBORNE
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


